Order so far as appealed from by the plaintiff reversed, with costs to the plaintiff against the defendants Sachs' Quality Furniture, Inc., and William Sacks, and the verdict reinstated in the sum of $1,500 against the defendants
*837Sachs Quality Furniture, Inc., and William Sacks. Order so far as appealed from by defendant Joseph A. Manning reversed, with costs to said defendant against the plaintiff, and the verdict in his favor reinstated. (See Polsey v. Waldorf Astoria, Inc., 216 App. Div. 86; Farber v. Demino, 254 N. Y. 363; O’Shea v. Kirker, 8 Abb. Pr. 69.) Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.